       Case 1:16-cr-00210-SHR Document 136 Filed 09/13/21 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 : Crim. No. 1:16-CR-00210
                                         :
            v.                           :
                                         :
                                         :
ANTHONY ROWE                             : Judge Sylvia H. Rambo

                  MEMORANDUM AND ORDER

      Presently before the Court for disposition is a second motion for

compassionate release and reduction of sentence under 18 U.S.C. § 3582(c)(1)(A),

filed by pro se Defendant Anthony Rowe on July 26, 2021. (Doc. 134). When

liberally construed, Mr. Rowe asks the Court to reduce the term of his imprisonment

from 97 months to time served in consideration of his health conditions and family

circumstances. For the reasons set forth below, the motion will be denied.

      I.    BACKGROUND

      On July 27, 2016, Mr. Rowe was indicted on one count of distribution and

possession with intent to distribute 1 kilogram or more of heroin in violation of 18

U.S.C. § 841(b)(1)(A). On March 16, 2017, a jury found Mr. Rowe guilty of the

charged offense and the Court subsequently sentenced him to a term of 151 months’

imprisonment. The Third Circuit vacated and remanded the verdict and sentence,

however, as the evidence at trial did not support the conclusion that Mr. Rowe




                                         1
         Case 1:16-cr-00210-SHR Document 136 Filed 09/13/21 Page 2 of 6




distributed or possessed 1,000 grams or more of heroin at any one point in time. (See

Doc. 94-1, at 2–3).

       At his resentencing, the Court found that Mr. Rowe had cumulatively

distributed 1,326.45 grams—or between 1000 and 3000 grams under the United

States Sentencing Guidelines—of heroin. (Doc. 116-1, at 4-5). The Court thus re-

sentenced Mr. Rowe to 97 months’ imprisonment followed by 4 years of supervised

release, at the very low end of his new Guidelines range. (See U.S.S.G. § 2D1.1(c)(5)

and § 5A; Doc. 116-1). Mr. Rowe is presently incarcerated at the Federal Medical

Center at Butner (“FMC Butner”) and has a projected release date of January 26,

2024.1

       On October 8, 2020, Mr. Rowe filed his first motion for compassionate

release, which the Court denied on December 30, 2020. (Docs. 119, 130).

Specifically, the Court found that Mr. Rowe’s hypertension and overweight status

did not rise to the level of extraordinary and compelling circumstances justifying

compassionate release. (Doc. 130, at 4). Mr. Rowe then filed a motion for

reconsideration on April 13, 2021. (Doc. 132). The Court denied the motion on May

12, 2021, and noted that, even if Mr. Rowe demonstrated extraordinary and

compelling circumstances justifying release, a balance of the Section 3553 factors



1
    See Federal Bureau of Prisons Inmate Locator, BOP Register No. 75398-067,
    https://www.bop.gov/inmateloc/ (last accessed August 31, 2021).



                                         2
          Case 1:16-cr-00210-SHR Document 136 Filed 09/13/21 Page 3 of 6




still did not weigh in favor of reducing his sentence. (Doc. 133). Mr. Rowe has now

filed a second motion for compassionate release, which raises similar grounds that

the Court previously considered in his first motion for compassionate release.2 (Doc.

134).

         II.    DISCUSSION

         Under 18 U.S.C. § 3582(c)(1)(A), a defendant may move the sentencing court

to reduce his or her term of imprisonment. To do so, the defendant must first request

that the Bureau of Prisons file such a motion on his or her behalf, and may only move

after he or she has “fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant's facility,

whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

         If the defendant complies with this exhaustion requirement, the court may

reduce his or her term of imprisonment, after considering the factors set forth in 18

U.S.C. § 3553(a), if the court finds that extraordinary and compelling reasons

warrant such a reduction, and that the reduction is consistent with the applicable

policy statements by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A)(i).



2
    The Third Circuit has found that “district courts have jurisdiction to consider successive §
     3582(c)(2) motions.” United States v. Henderson, ---F. App’x ----, No. 21-1653, 2021 WL
     2156910, at *1 n.1 (3d Cir. May 27, 2021) (citing United States v. Weatherspoon, 696 F.3d
     416, 421-22 (3d Cir. 2012)).



                                                3
        Case 1:16-cr-00210-SHR Document 136 Filed 09/13/21 Page 4 of 6




Under the Sentencing Commission's relevant policy statement, the court must also

find that the defendant is not a danger to the safety of any person or the community

as provided in 18 U.S.C. § 3142(g). USSG § 1B1.13.2.

       At the outset, the Court notes that the instant motion makes no reference to

Mr. Rowe’s administrative exhaustion efforts. As described by a sister court within

this circuit:

       . . . [T]here is certainly [an] argument to be made that exhaustion in one
       instance does not continue to apply indefinitely to successive motions
       for compassionate release, particularly where . . . a defendant sets forth
       bases for such relief that differ from h[is] initial administrative request
       to BOP.

       United States v. Urzua, No. 16-CR-312-WJM, 2021 WL 858699, at *2
       (D.N.J. Mar. 8, 2021).

       Here, although Mr. Rowe raises similar arguments to those asserted in his

previous motion for compassionate release, he now alleges without further

elaboration or evidentiary support that he has “recently been diagnosed with an

internal strain of cancer.” (Doc. 134, at 2). Accordingly, without deciding whether

“successive compassionate release motions must independently satisfy the

exhaustion requirement,” United States v. Cain, No. 1:16-CR-00103-JAW-1, 2021

WL 388436, at *4 (D. Me. Feb. 3, 2021) (citation omitted), the Court is not

necessarily convinced that Mr. Rowe has properly exhausted his administrative

remedies prior to seeking judicial review.




                                           4
           Case 1:16-cr-00210-SHR Document 136 Filed 09/13/21 Page 5 of 6




         Further, assuming arguendo that Mr. Rowe has both satisfied the exhaustion

requirement and shown that extraordinary and compelling circumstances exist to

justify compassionate release, the Court is still not convinced that his release under

the compassionate release statute is appropriate. As outlined in the Court’s former

Order denying Mr. Rowe’s motion for reconsideration, a balance of the factors

outlined in 18 U.S.C. § 3553(a) weighs against a sentence reduction in this case.

Specifically, Mr. Rowe’s underlying offense conduct was serious and involved his

possession with intent to distribute substantial quantities of heroin. Further,

considering that Mr. Rowe has only served around half of his total sentence, his

premature release would undermine the objectives of imposing a sentence that

protects the public, affords adequate deterrence, and reflects the seriousness of the

offense, promotes respect for the law, and provides just punishment. See 18 U.S.C.

§ 3553(a)(1)-(2). Accordingly, as the Section 3553(a) factors counsel in favor of

continued incarceration, Mr. Rowe’s motion for compassionate release will be

denied.3




3
    Insofar as Mr. Rowe seeks to serve the remainder of his sentence in home confinement pursuant
      to the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. 116-
      136, § 12003, his motion is also denied. See United States v. Cruz, 455 F. Supp. 3d 154, 159
      (M.D. Pa. 2020) (holding that “the determination of which inmates qualify for home
      confinement under the CARES Act is with the BOP Director,” and not the federal sentencing
      court); see also United States v. Delacruz, No. 3:17-CR-201, 2020 WL 3405723, at *4 (M.D.
      Pa. June 19, 2020) (“The determination of an inmate's place of incarceration is committed to
      the discretion of the BOP director.”) (citations omitted).



                                                 5
       Case 1:16-cr-00210-SHR Document 136 Filed 09/13/21 Page 6 of 6




     AND NOW, THEREFORE, IT IS HEREBY ORDERED THAT Mr.

Rowe’s second motion for compassionate release and reduction of sentence under

18 U.S.C. § 3582(c)(1)(A) (Doc. 134) is DENIED.




                                          s/Sylvia H. Rambo
                                          SYLVIA H. RAMBO
                                          United States District Judge

Dated: September 13, 2021




                                      6
